Per Curiam.
1. The ordinance of the City of Atlanta, regulating the licensing and operation of what are known as “jitney buses,” and requiring the giving, by the person operating such vehicle, of an indemnity bond in the sum of $5,000 for each vehicle so' operated, is not invalid on the ground that it violates art. 7, sec. 2, par. 1, of the constitution of this State (Civil Code, § 6553), which provides that all taxation shall be uniform upon the same class of subjects; nor on the ground that it is discriminatory against persons engaged in the business of operating such vehicles, and in favor .of other persons operating taxicabs and like vehicles which the plaintiffs in error contend are of the same class as jitney buses.
2. Such ordinance is not invalid on the ground that it imposes upon persons operating jitney buses a much larger license fee than that imposed upon persons operating taxicabs; nor on the ground that the graded license fee imposed by such ordinance (being $75 for a motor bus having a seating capacity of four persons or less, including the driver, $100 for a motor bus having a seating capacity of more than four and less than eight persons, $175 [$125 ?] for each motor bus having a seating capacity of more than seven and less than ten persons, and $150 for each motor bus having a seating capacity of more than ten persons) is unreasonable.
3. Nor is such ordinance invalid on the ground that the requirement of the indemnity bond is unreasonable and oppressive as to the amount *776thereof. Greene v. City of San Antonio (Tex. Civ. App.), 178 S. W. 6; Ex parte Sullivan (Tex. Cr. App.), 178 S. W. 537; City of Memphis v. State ex rel. Ryals (Tenn.), 179 S. W. 631; Ex parte Dickey (W. Va.), 85 S. E. 781, L. R. A. 1915F, 840, and note; Le Blanc v. City of New Orleans (La.), 70 So. 212.
February 26, 1916.
Petition for injunction. Before Judge Ellis. ' Fulton superior court. May 1, 1915.
On the 9th day of April, 1915, the City pf Atlanta, through its governing body, adopted an ordinance, to take effect after five days, ■which in substance was as follows:
*7764. The majority of the court are of the opinion that, except as to those grounds dealt with in the foregoing headnotes, the grounds of attack upon the ordinance brought into question in this case, claiming that it is unconstitutional because violative of certain specified sections and provisions of the constitution of this State' and of the Federal constitution, are too general to raise a question for decision by the court. While the ordinance is referred to as a unit, a casual reading of it discloses that it is made up of many units, each containing a different provision regulatory of the business of operating motor buses, commonly called “jitneys” or “jitney buses.” Many of these provisions are absolutely independent of others embodied in the same ordinance or general body of municipal laws upon the subject, .many of which are clearly free from all of the objections presented, and could 'stand and be enforced even if certain of the provisions embraced in this general ordinance were stricken out upon the ground that they are unconstitutional and invalid. In this respect the case is controlled by the ruling in the case of Rooks v. Tindall, 138 Ga. 863 (76 S. E. 378).